Case 1:10-cr-00046-SEB-MJD Document 288 Filed 03/29/21 Page 1 of 9 PageID #: 1412
AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)

                                  UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF INDIANA

 UNITED STATES OF AMERICA                                    Case No. 1:10-cr-46-SEB-MJD-03

                                                             ORDER ON MOTION FOR
 v.                                                          SENTENCE REDUCTION UNDER 18
                                                             U.S.C. § 3582(c)(1)(A)
 FRANCISCO CALDERON-ACEVEDO                                  (COMPASSIONATE RELEASE)


        Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction in sentence

under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided in 18 U.S.C. § 3553(a)

and the applicable policy statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is:

☐ DENIED.

☒ DENIED WITHOUT PREJUDICE. Defendant filed a pro se motion that the Court construes as a Motion

for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A). In the motion, Defendant asks the Court to

appoint counsel to represent him. On its face, Defendant's motion does not show that he is entitled to

compassionate release under § 3582(c)(1)(A) or that the interests of justice support appointing counsel at this

time. Accordingly, his motion, dkt. [287], is denied without prejudice. If Defendant wishes to renew his

motion, he may do so by completing and returning the attached form motion. (Motion for Sentence Reduction

Pursuant to 18 U.S.C. § 3582(c)(1)(A) (Compassionate Release) (Pro Se Prisoner)). In addition to providing

the information required by the form motion, Defendant must explain: (1) whether he has recovered from

COVID-19; and (2) if he has not, what symptoms he is currently experiencing and how, if at all, they affect

his ability to perform daily activities.

IT IS SO ORDERED.


            3/29/2021                                    _______________________________
Date: ____________________
                                                          SARAH EVANS BARKER, JUDGE
                                                          United States District Court
                                                          Southern District of Indiana
Case 1:10-cr-00046-SEB-MJD Document 288 Filed 03/29/21 Page 2 of 9 PageID #: 1413
AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)

Distribution:

Francisco Calderon-Acevedo
Reg. No. 09434-028
FCI Oxford
Federal Correctional Institution
Satellite Camp
P.O. Box 1085
Oxford, WI 53952

All Electronically Registered Counsel
Case 1:10-cr-00046-SEB-MJD Document 288 Filed 03/29/21 Page 3 of 9 PageID #: 1414



                                  United States District Court
                            ________ Southern District of Indiana _______

                                 Case No. ____________________
                     (write the number including letters of your criminal case)


 UNITED STATES OF AMERICA

                                                                              MOTION FOR
 V.                                                                     SENTENCE REDUCTION
                                                                             PURSUANT TO
                                                                          18 U.S.C. § 3582(c)(1)(A)
                                                                          (COMPASSIONATE RELEASE)
 (write your name here)                                                        (Pro Se Prisoner)




                                                 NOTICE

 Federal Rule of Criminal Procedure 49.1 addresses the privacy and security concerns resulting from
 public access to electronic court files. Under this rule, papers filed with the court should not contain:
 an individual’s full social security number or full birth date; the full name of a person known to be
 a minor; or a complete financial account number. A filing may include only: the last four digits of a
 social security number; the year of an individual’s birth; a minor’s initials; and the last four digits
 of a financial account number.




                                                                                               Page 1 of 9
Case 1:10-cr-00046-SEB-MJD Document 288 Filed 03/29/21 Page 4 of 9 PageID #: 1415



 I.     MOTION

        I hereby move the court for a reduction in sentence (compassionate release) pursuant to
        § 603 of the First Step Act of 2018 and 18 U.S.C. § 3582(c)(1)(A).

  Indicate the reasons for your motion, select all that apply:
          ☐     I have been diagnosed with a terminal illness.

          ☐     I have a serious physical or medical condition, that substantially diminishes my ability
                to provide self-care within the environment of a correctional facility, from which I am
                not expected to recover.

          ☐     I have a serious functional or cognitive impairment that substantially diminishes my
                ability to provide self-care within the environment of a correctional facility, from
                which I am not expected to recover.

          ☐     I have deteriorating physical or mental health because of the aging process that
                substantially diminishes my ability to provide self-care within the environment of a
                correctional facility, from which I am not expected to recover.

          ☐     I am (i) at least 65 years old; (ii) am experiencing a serious deterioration in physical
                or mental health because of the aging process; and (iii) have served at least 10 years
                or 75 percent of my term of imprisonment, whichever is less.

          ☐     The caregiver of my minor child or children has died or become incapacitated and I
                am the only available caregiver for my child or children.

          ☐     My spouse or registered partner has become incapacitated and I am the only available
                caregiver for my spouse or registered partner.

          ☐     I meet all the following criteria:
                 I am 70 years or older;
                 I have served 30 years or more of imprisonment pursuant to a sentence imposed
                   under 18 U.S.C. § 3559(c) for the offense or offenses for which I am imprisoned;
                   and
                 I have been determined by the Director of the Bureau of Prisons not to be a danger
                   to the safety of any other person or the community, as provided under section
                   3142(g).

          ☐     Other: ______________________________________________________________




                                                                                             Page 2 of 9
Case 1:10-cr-00046-SEB-MJD Document 288 Filed 03/29/21 Page 5 of 9 PageID #: 1416


  II.    MOVANT’S INFORMATION

    Name


    Prisoner ID #


    Bureau of Prisons Facility


    Institutional Address


 III.    SENTENCE INFORMATION

 Date of sentencing:                          _____________________
 Term of imprisonment imposed:                _____________________
 Approximate time served to date:             _____________________
 Projected release date:                      _____________________
 Length of Term of Supervised Release:        _____________________

 IV.     EXHAUSTION OF ADMINISTRATIVE REMEDIES

  WARNING: 18 U.S.C. § 3582(c)(1)(A) allows you to file this motion after you have “fully
  exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
  on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden
  of the defendant’s facility, whichever is earlier.” Your motion may be denied if do not meet these
  criteria.
 Have you submitted your request for a sentence reduction to the warden of the institution where you
 are incarcerated?                           ☐Yes (Date submitted:__________)               ☐No
          If no, explain why not:




  It has been 30 days since your request was received by the Warden and the Warden has not
  responded to your petition.                                                 ☐Yes       ☐No

  Was your request denied by the Warden?      ☐Yes (Date denied:___________)                ☐No

  Have you received a final administrative denial from either Bureau of Prisons General Counsel or
  the Director of the Bureau of Prisons?                                        ☐Yes      ☐No

                                                                                          Page 3 of 9
Case 1:10-cr-00046-SEB-MJD Document 288 Filed 03/29/21 Page 6 of 9 PageID #: 1417




 V.      STATEMENT SUPPORTING MOTION

 Briefly describe the reasons supporting your motion. If you have checked “other” as your reason
 above, please describe your circumstances and how they apply here. Explain whether your
 circumstances were known to the court at the time of sentencing. Attach additional sheets if
 necessary, along with any relevant exhibits (to include medical records, if seeking release based
 on a medical condition).




                                                                                         Page 4 of 9
Case 1:10-cr-00046-SEB-MJD Document 288 Filed 03/29/21 Page 7 of 9 PageID #: 1418


 Please describe your proposed release plans (employment, medical needs, housing, and financial
 resources).




 VI. Medical Information
 (Please fill out this section if seeking a release based on a medical condition, if not, please skip
 to section VII)

 List any medical diagnoses, if any, that are the basis for your motion.


 Will you require ongoing medical care if you are released from prison?              ☐Yes ☐No

 Have you received the COVID-19 vaccine (mark "yes" even if you have received only the first
 shot)?                                                                       ☐Yes ☐No

 If yes, when did you receive the vaccine? _____________________________________________

 If no, have you been offered the vaccine and refused it?                            ☐Yes ☐No

 If yes, explain why you refused the vaccine. ___________________________________________

 _______________________________________________________________________________

 Do you have health insurance?                                                       ☐Yes ☐No




                                                                                            Page 5 of 9
Case 1:10-cr-00046-SEB-MJD Document 288 Filed 03/29/21 Page 8 of 9 PageID #: 1419


 If yes, provide name of insurance company and policy number. If no, how do you plan to pay for
 your medical care?



 If no, are you willing to apply for government services (i.e. Medicaid/Medicare)? ☐Yes ☐No

 Do you have copies of your medical records documenting the condition(s) for which you are
 seeking release?                                                               ☐Yes ☐No

 If yes, please include them with your motion. If no, where are the records located?



 Are you currently prescribed medication in the institution?                           ☐Yes ☐No

 If yes, list all prescribed medication, dosage, and frequency.


 Do you require durable medical equipment (e.g. wheelchair, walker, oxygen, prosthetic limbs,
 hospital bed)?                                                                  ☐Yes ☐No

 If yes, list equipment.


 Do you require assistance with self-care such as bathing, walking, toileting?         ☐Yes ☐No
 If yes, please list the required assistance and how it will be provided.


 Do you require assisted living?                                                     ☐Yes ☐No
 If yes, please provide address of the anticipated home/facility and source of funding to pay for it.


 Do you have primary care arranged in the community?                                   ☐Yes ☐No

 Provide name and address of your primary care physician.



 Are the people you are proposing to reside with aware of your medical needs?          ☐Yes ☐No

 Do you have other community support that can assist with your medical needs?          ☐Yes ☐No
 Provide names, ages, and their relationship to you.


                                                                                             Page 6 of 9
Case 1:10-cr-00046-SEB-MJD Document 288 Filed 03/29/21 Page 9 of 9 PageID #: 1420




 Will you have transportation to and from your medical appointments?                  ☐Yes ☐No
 Describe method of transportation.




 VII.    RELEASE PLAN
 Provide proposed address where you will reside if released from prison.




 Provide name and phone number of property owner or renter where you will reside if released from
 prison.



 Provide names, ages, and relationship to you of any other residents living at the above listed
 address? (If the resident is a minor, do not provide the minor's full name; provide only initials.)




 Do the residents of the home know you are proposing to reside with them?             ☐Yes ☐No

 Are they supportive of your request?                                                 ☐Yes ☐No

 Are you physically and mentally able to maintain employment?                         ☐Yes ☐No

 Have you secured employment?                                                         ☐Yes ☐No

 Provide name and address of employer and job duties.



  VIII. MOVANT’S SIGNATURE

  Sign and date the motion.



  Date                                                  Movant’s Signature


  Print Name
                                                                                              Page 7 of 9
